Citation Nr: 0620699	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-28 383A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to March 
1981.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) denied the 
benefits sought on appeal.  The appellant, the veteran's 
surviving spouse, perfected an appeal of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for chronic schizophrenia has been in 
effect since April 1981, with a 100 percent rating in effect 
from November 1992 until the veteran's death in October 2001.  
The available medical evidence also documents diagnoses of 
depression, with multiple suicide attempts, and substance 
abuse.  The autopsy report shows that he died in October 2001 
as the result of a drug overdose.  The medical examiner 
determined that the overdose was accidental, but it is not 
clear from the evidence on what basis that determination was 
made.  The appellant contends that the veteran committed 
suicide by overdosing due to long-term depression related to 
his schizophrenia and having been informed that she was 
divorcing him.

In a January 2003 statement the appellant reported that the 
veteran had been receiving psychiatric treatment from the VA 
medical facilities in Mayaguez, Mahattan, and Rio Piedras, 
Puerto Rico, for at least a year prior to his death.  The VA 
treatment records are deemed to be evidence of record, and a 
determination on the merits of the appeal should not be made 
without consideration of that evidence.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The appellant testified in May 2005 that until two days prior 
to his death, the veteran had been incarcerated in Ponce, 
Puerto Rico, for six months.  She stated that during his 
incarceration he received mental health treatment, and that 
the psychologist and/or social worker providing his treatment 
could verify that he was suicidal when released from 
incarceration.  This evidence is relevant to the cause of his 
death, and should be considered prior to resolving the 
appeal.

Accordingly, the case is remanded for the following action:

1.  Obtain the veteran's treatment 
records for the VA medical facilities 
described from January 2000 until his 
death in October 2001.

2.  Obtain from the appropriate agency 
the records pertaining to the veteran's 
incarceration in 2001, including any 
mental health treatment records.

3.  When the above-requested development 
has been completed to the extent 
possible, forward the claims file to a VA 
psychiatrist for review and a medical 
opinion.  The psychiatrist is asked to 
provide an opinion on whether the 
veteran's death due to a drug overdose in 
October 2001 was at least as likely as 
not (a probability of 50 percent or 
greater) a suicide related to his 
service-connected schizophrenia, or 
unrelated to his service-connected 
disability.  The psychiatrist should 
provide the rationale for his/her 
opinion.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

